304 F.2d 943
113 U.S.App.D.C. 67
DISTRICT OF COLUMBIAv.Ione MOODY.DISTRICT OF COLUMBIAv.Walter HILL and Franklin W. Hamilton.
Nos. 16827, 16828.
United States Court of Appeals District of Columbia Circuit.
Argued May 4, 1962.Decided June 21, 1962.

Mr. Hubert B. Pair, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, and Milton D. Korman, Princiapl Asst. Corp. Counsel, were on the brief, submitted on the brief for District of Columbia.
No appearance was entered for defendants.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
We have before us the question, certified to us by a judge of the Municipal Court of the District of Columbia,1 whether the offense of destroying private property, in violation of D.C.Code 22-3112 (1961), should be prosecuted by the Corporation Counsel of the District of Columbia or by the United States Attorney for the District of Columbia.  Inasmuch as violations of Section 22-3112 are, to quote the section as amended, presently punishable by 'fine not to exceed one hundred dollars, or imprisonment not to exceed six months, or both such fine and imprisonment' (emphasis supplied), we think that by reason of D.C.Code 23-101 prosecutions under Section 22-3112 must be conducted by the United States Attorney for the District of Columbia.  See United States v. Strothers, 97 U.S.App.D.C. 63, 228 F.2d 34 (1955).


2
So ordered.



1
 Pursuant to D.C.Code 23-102 (1961)